EXHIBIT 10.3

Integra LifeSciences Holdings Corporation Incentive Compensation Plan
Article I
Establishment, Purpose, and Effective Date


This Integra LifeSciences Holdings Corporation Incentive Compensation Plan (the
“Plan”) is established by Integra LifeSciences Holdings Corporation, a Delaware
corporation (“Integra”), for the purpose of enhancing the ability of Integra to
offer incentive compensation to eligible employees by rewarding the achievement
of corporate goals, division and major corporate function goals, individual
performance which is consistent with and supportive of the overall corporate
objectives of Integra. More specifically, through this Plan, Integra intends to
(i) reinforce strategically important financial and operational objectives; (ii)
provide rewards based on achieving significant corporate, departmental or
division and individual goals and objectives; (iii) provide incentives that
result in behavior that is consistent with increasing stockholder value and the
success of Integra; and (iv) incorporate an incentive program in the Integra
overall compensation program to help attract, retain, and motivate key
employees. The Plan is a plan for employees of Integra and its subsidiaries for
Performance Periods beginning on or after January 1, 2013 (the “Effective
Date”).
It is Integra’s intent that bonuses paid under this Plan may be, but shall not
be required to be, designed to be deductible without limit under Section 162(m)
of the Internal Revenue Code of 1986, as amended, and the regulations and
interpretations promulgated thereunder (collectively, the “Code”).


Article II
Definitions

2.1        Board. “Board” shall mean the Board of Directors of Integra.
2.2        Bonus. “Bonus” shall mean a cash payment under this Plan.
2.3        Bonus Opportunity. “Bonus Opportunity” shall mean the opportunity to
receive a Bonus, subject to all applicable terms and conditions.
2.4        Business Criteria. “Business Criteria” shall mean the Business
Criteria set forth in Section 3.1(e) hereof on which the Performance Objectives
may be based.
2.5        Change in Control. “Change in Control” shall mean the occurrence of
any of the following:
(a)     An acquisition (other than directly from Integra) of any voting
securities of Integra (“Voting Securities”) by any “Person” (as such term is
used for purposes of Section 13(d) or 14(d) of the Exchange Act) immediately
after which such Person has “Beneficial Ownership” (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 50 percent or more of the combined
voting power of all the then outstanding Voting Securities, other than Integra,
any trustee or other fiduciary holding securities under any employee benefit
plan of Integra or an affiliate thereof, or any corporation owned, directly or
indirectly, by the stockholders of Integra in substantially the same proportions
as their ownership of stock of Integra; provided, however, that any acquisition
from Integra or any acquisition pursuant to a transaction which complies with
paragraph (c)(i) and (ii) below shall not be a Change in Control under this
paragraph (a);






--------------------------------------------------------------------------------

 

(b)     The individuals who, as of February 20, 2013, are members of the Board
(the “Incumbent Board”) cease for any reason to constitute at least two-thirds
of the Board; provided, however, that if the election, or nomination for
election by the stockholders, of any new director was approved by a vote of at
least two-thirds of the members of the Board who constitute Incumbent Board
members, such new directors shall for all purposes be considered as members of
the Incumbent Board as of February 20, 2013, provided further, however, that no
individual shall be considered a member of the Incumbent Board if such
individual initially assumed office as a result of either an actual or
threatened “Election Contest” (as described in Rule 14a-11 promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of a Person other than the Board of Directors (a “Proxy
Contest”) including by reason of any agreement intended to avoid or settle any
Election Contest or Proxy Contest;
(c)     Consummation by Integra of a reorganization, merger, or consolidation or
sale or other disposition of all or substantially all of the assets of Integra
or the acquisition of assets or stock of another entity (a “Business
Combination”), unless immediately following such Business Combination: (i) more
than 50 percent of the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors of (A) the
corporation resulting from such Business Combination (the “Surviving
Corporation”), or (B) if applicable, a corporation which as a result of such
transaction owns Integra or all or substantially all of Integra’s assets either
directly or through one or more subsidiaries (the “Parent Corporation”), is
represented, directly or indirectly, by Integra Voting Securities outstanding
immediately prior to such Business Combination (or, if applicable, is
represented by shares into which such Voting Securities were converted pursuant
to such Business Combination), and such voting power among the holders thereof
is in substantially the same proportions as their ownership, immediately prior
to such Business Combination, of Integra Voting Securities; and (ii) at least a
majority of the members of the board of directors of the Parent Corporation (or,
if there is no Parent Corporation, the Surviving Corporation) were members of
the Incumbent Board at the time of the execution of the initial agreement, or
the action of the Board, providing for such Business Combination;
(d)     The approval by the stockholders of Integra of a complete liquidation or
dissolution of Integra; or
(e)     Acceptance by the stockholders of Integra of shares in a share exchange
if the stockholders of Integra immediately before such share exchange do not
own, directly or indirectly, immediately following such share exchange more than
50 percent of the combined voting power of the outstanding Voting Securities of
the corporation resulting from such share exchange in substantially the same
proportion as their ownership of the Voting Securities outstanding immediately
before such share exchange.
Notwithstanding the foregoing, if a Change in Control constitutes a payment
event with respect to any Bonus Opportunity which provides for the deferral of
compensation and is subject to Code Section 409A, the transaction or event
described in this Section 2.5 with respect to such Bonus Opportunity must also
constitute a “change in control event,” as defined in Treasury Regulation §
1.409A-3(i)(5) to the extent required by Code Section 409A.
2.6    Company. “Company” shall mean Integra and its subsidiaries.
2.7    Covered Employee. “Covered Employee” shall mean any employee of the
Company who is, or could become, a “covered employee” within the meaning of Code
Section 162(m).
2.8    Eligible Employee. “Eligible Employee” shall mean an employee of the
Company.
2.9    Exchange Act. “Exchange Act” shall mean the Securities Exchange Act of
1934, as amended.
2.10    Outside Director. “Outside Director” shall have the meaning set forth in
the regulations and rulings promulgated under Code Section 162(m).

2
 

--------------------------------------------------------------------------------

 

2.11    Participant. “Participant” shall mean an Eligible Employee who has been
selected to participate in the Plan by the Committee pursuant to Section 3.1(a)
hereof. Unless otherwise determined by the Committee, each Eligible Employee
located in the United States shall be a Participant. Pursuant to Section 3.1(d),
the Committee may determine the extent, if any, to which Eligible Employees
employed by the Company outside the United States shall be eligible to
participate in the Plan for a given Performance Period.
2.12    Performance Period. “Performance Period” shall mean a period for which
Bonus Opportunities may be awarded. The first Performance Period under the Plan
shall begin on January 1, 2013 and end on December 31, 2013.
2.13    QPBC. “QPBC” shall mean “qualified performance-based compensation”
within the meaning set forth in the regulations and rulings promulgated under
Code Section 162(m).
2.14    Target Bonus. “Target Bonus” shall mean the target amount, expressed as
a percentage of a Participant’s base salary or a fixed value, that the
Participant may earn as a Bonus for an applicable Performance Period, provided
that the target level of performance is achieved with respect to each
Performance Objective applicable to the Participant for such Performance Period,
and subject to funding. Notwithstanding the foregoing, in no event shall a
Participant’s Target Bonus exceed 165% of his or her base salary as in effect as
of the final day of the applicable Performance Period.


Article III
Eligibility and Benefits


3.1    Eligible Employees; Performance Objectives.
(a)    Subject to this Section 3.1, the Committee shall determine which Eligible
Employees shall be Participants in the Plan for a given Performance Period.
(b)    Subject to the approval by the Committee, all Eligible Employees employed
by the Company in the United States in a Bonus Level 1 or above position, as of
January 1 of a Performance Period, shall be eligible to be selected to
participate in the Plan for such Performance Period. In addition, Eligible
Employees who are newly hired to a Bonus Level 1 or above position in the United
States after January 1 of a Performance Period, but prior to October 1 of such
Performance Period, will, subject to the approval of the Committee, be eligible
to participate in the Plan for such Performance Period. Any Eligible Employee
employed in the United States who is either (i) promoted to a Bonus Level 1 or
above position or (ii) a participant in the Plan but is promoted to a higher
Bonus Level position, in either case after January 1 of a Performance Period,
but prior to October 1 of such Performance Period, will, subject to the approval
of the Committee, be eligible to participate in the Plan for the remaining
portion of the Performance Period after the promotion.
(c)    An Eligible Employee who is hired into a Bonus Level 1 or above position
in the United States on or after October 1 of a Performance Period shall not be
eligible to participate in the Plan for such Performance Period. An Eligible
Employee who is not participating in the Plan for a Performance Period and is
subsequently promoted to a Bonus Level 1 or above position in the United States
on or after October 1 of a Performance Period shall also not be eligible to
participate in the Plan. An Eligible Employee who is participating in the Plan
for a Performance Period and is subsequently promoted to a higher position on or
after October 1 of a Performance Period shall continue at the participation
level for the Performance Period prior to the promotion. Except as otherwise

3
 

--------------------------------------------------------------------------------

 

provided in this Plan, any individual participating in the Plan during a
Performance Period who ceases to be an Employee during such Performance Period
shall cease to be eligible to participate in the Plan.
(d)    The Committee shall determine the extent, if any, to which Eligible
Employees employed by the Company outside the United States shall be eligible to
participate in the Plan for a given Performance Period.
(e)    Each Bonus Opportunity shall be subject to such terms and conditions as
the Committee shall establish, which shall include the amount of the Bonus to be
paid based upon the attainment of one or more performance objectives (each, a
“Performance Objective”). For any Bonus that is intended to be QPBC, each
Performance Objective under the corresponding Bonus Opportunity shall be based
on one or more of the following business criteria (the “Business Criteria”) with
respect to (i) Integra, (ii) Integra’s worldwide operations, regional
operations, country specific operations and/or subsidiaries, business units,
affiliates, corporations, divisions, groups, functions or employees and/or
(iii) Integra’s brands, groups of brands or specific brands: revenue; gross or
net revenue; revenue growth; gross or net sales; profitability; gross or net
profit; profitability growth; earnings before interest, taxes, depreciation and
amortization; adjusted earnings before interest, taxes, depreciation and
amortization; net income or adjusted net income; pre-tax income; operating
profit; cost improvements; operating earnings; working capital; return on
assets; return on net assets; return on equity; return on capital; economic
value or economic value added; return on sales; earnings per share; adjusted
earnings per share; stock price appreciation; total stockholder return; price
per share; cash flow; free cash flow; operating cash flow; year-end cash; costs
or expenses; regulatory body approval for commercialization of a product;
research and development achievements; implementation or completion of critical
projects; market share; asset turnover; inventory turnover; capacity
utilization; mergers and acquisition integration; environmental health and
safety; quality; diversity; customer retention; sales-related goals; customer
satisfaction and/or growth; increase in customer base; financial and other
capital-raising transactions; employee satisfaction; and recruiting and
maintaining personnel, any of which may be measured either in absolute terms or
as compared to any incremental increase or decrease or as compared to results of
other companies or to market performance indicators or indices. For any Bonus
that is not intended to be QPBC, the Performance Objectives under the
corresponding Bonus Opportunity may be based upon any of the foregoing Business
Criteria and/or upon other standards, including without limitation individual
performance goals and personal contributions to the Company’s business.
3.2     Determination of Bonus Opportunity. Subject to the terms of the Plan
(including the provisions applicable to QPBC set forth in Sections 4.4 and 4.5
hereof), the Committee shall have authority to determine the amount of the Bonus
Opportunity granted to each Participant, including threshold, target and maximum
amounts.
3.3    Determination of Bonus Amounts. Subject to Section 3.2 above, the
Committee may, in the case of a Participant who is not an executive officer of
the Company or a Covered Employee, increase the amount of any Bonus that is not
intended to be QPBC by up to 100% of the amount that would otherwise be paid
based upon the established terms of the Bonus Opportunity and, in the case of
any Participant, may reduce the amount of any Bonus by up to 100%, in each case
based on the Committee’s assessment of the individual Participant’s performance
for the applicable Performance Period. Notwithstanding the foregoing, in no
event shall the amount of a Bonus for an executive officer exceed 150% of such
executive officer’s Target Bonus.
3.4    Maximum Bonus. The maximum Bonus payable to any Participant under the
Plan with respect to any calendar year shall be $3,000,000.



4
 

--------------------------------------------------------------------------------

 

Article IV
Section 162(m) Bonuses


4.1    QPBC. The Committee, in its discretion, may determine whether any Bonus
is intended to be QPBC, and may take such actions which it may deem necessary to
ensure that such Bonus will so qualify. The Committee, in its sole discretion,
may grant Bonus Opportunities to Eligible Employees that are based on Business
Criteria but that do not satisfy the requirements of this Article IV and that
are not intended to qualify as QPBC.
4.2    Performance Objectives. With respect to any Bonus that the Committee
determines should be QPBC:
(a)    the Performance Objectives shall be established in writing by the
Committee not later than 90 days after the commencement of the applicable
Performance Period or any designated fiscal period or period of service (or such
earlier time as may be required under Code Section 162(m)) to which the
Performance Objectives relate, provided that the outcome is substantially
uncertain at the time the Committee actually establishes the performance
targets; provided, further, that in no event shall the Performance Objectives be
established after 25% of the period of service (as scheduled in good faith at
the time the Performance Objectives are established) has elapsed; and
(b)    within the period described in Section 4.2(a) above, the Committee shall,
in writing, (i) designate the Participants to whom such Bonus Opportunity is
awarded, (ii) select the Business Criteria applicable to the Performance Period,
(iii) establish the Performance Objectives for the applicable Business Criteria,
and the Bonus Opportunity for such Performance Period based on the Business
Criteria and (iv) specify the relationship between Business Criteria and the
Performance Objectives and the amounts of the Bonus to be earned by each Covered
Employee for such Performance Period; and
(c)    before the Bonus is paid to the applicable Participant, the Committee
must certify in writing (which may take the form of a certification in minutes
of the Committee or a resolution) that the Performance Objectives and any other
material terms were satisfied; and
(d)    the Performance Objectives must be based on an objective formula or
standard.
4.3    Compliance with Code Section 162(m). Performance Objectives relating to a
Bonus intended to be QPBC shall be drafted and implemented in a manner
consistent with Code Section 162(m). Furthermore, notwithstanding any other
provision of the Plan, Bonuses that are intended to be QPBC shall be subject to
any additional limitations set forth in Code Section 162(m) or any regulations
or rulings promulgated thereunder that are requirements for qualification as
QPBC, and the Plan shall be deemed amended to the extent necessary to conform to
such requirements. With respect to any Bonus intended to be QPBC, the provisions
of this Article IV shall control over any contrary provision contained in the
Plan.
4.4    Payment of QPBC. Unless otherwise provided by the Committee and only to
the extent otherwise permitted by Code Section 162(m), with respect to each
Bonus that is intended to qualify as QPBC, (a) the Participant must be employed
by the Company throughout the Performance Period and (b) the Participant shall
be eligible to receive payment of the Bonus for the Performance Period only if
and to the extent that the Performance Objectives for such period are achieved,
contingent on funding.

5
 

--------------------------------------------------------------------------------

 

4.5    Limited Discretion. Once a Bonus Opportunity is established pursuant to
Section 4.2 hereof for a Bonus that is intended to be QPBC, the Committee shall
not have any discretion to increase it based upon the established terms of the
Bonus Opportunity or to modify the applicable Performance Objectives (other than
pursuant to automatic objectively determinable adjustments established at the
time the Performance Objectives were established), to the extent the existence
or exercise of such discretion is inconsistent with the requirements for QPBC.
In determining the amount of any Bonus that is intended to be QPBC, the
Committee shall have the right to reduce (but not to increase) the amount of the
Bonus that is derived solely based on the attainment of the applicable
Performance Objectives, to take into account additional factors that the
Committee may deem relevant to the assessment of individual or corporate
performance.
4.6    Stockholder Approval. Notwithstanding any provision in the Plan to the
contrary, no Bonuses intended to be QPBC shall be paid under the Plan unless and
until the stockholders of Integra approve the Plan and the Business Criteria as
required by Code Section 162(m). So long as the Plan shall not have been
previously terminated by Integra, to the extent Integra determines that the
Bonus relating to any Bonus Opportunity established under the Plan more than
five years after Integra stockholders’ initial approval of the Plan shall
continue to be intended to be QPBC, the Plan and the Business Criteria shall be
resubmitted for approval of the stockholders of Integra no later than the fifth
year after it shall have first been approved by the stockholders of Integra and
every fifth year thereafter.


Article V
Payment of Benefits


5.1    Form of Payment. Bonuses under the Plan may be paid in cash or its
equivalent, as determined by the Committee in its sole discretion.
5.2    Designation of Beneficiary. In the event of the death of a Participant
after the completion of a Performance Period for a Bonus but before the Bonus is
paid, the Bonus (if any) shall be paid to the Participant’s surviving spouse or,
if the Participant does not have a surviving spouse, to the Participant’s
estate.
5.3    Payees under Legal Disability. If the Committee reasonably believes that
any payee is legally incapable of giving a valid receipt and discharge for any
payment due him or her, the Committee may have the payment (if any) made to the
person (or persons or institution) whom it reasonably believes is caring for or
supporting such payee. Any such payment shall be a payment for the benefit of
the payee and shall be a complete discharge of any liability under the Plan to
the payee.
5.4    Payment of Bonuses.
(a)    Unless otherwise directed by the Committee, each Bonus shall be paid no
later than the fifteenth day of the third month following the end of the
calendar year in which the Bonus is no longer subject to a “substantial risk of
forfeiture” (within the meaning of Code Section 409A).
(b)    Subject to Section 5.2 hereof, unless otherwise specifically determined
by the Committee or otherwise provided for in an employment or severance
agreement with Integra, a Participant shall be eligible for payment of a Bonus
under the Plan only if the Participant is an active employee of Integra on the
date of payment; provided, however, that for a Participant who is on a leave of
absence on the date of payment, Integra’s Chief Human Resources Officer or his
or her delegate shall have the discretion to determine the requirements for such

6
 

--------------------------------------------------------------------------------

 

Participant’s return to active employee status in order to be eligible to
receive the payment and the timing of such payment, but in no event shall such
payment be made later than the last date permitted for such payment under
Section 5.4(a) hereof.
(c)    All payments under the Plan shall be directly deposited into the
Participant’s designated payroll deposit account, delivered in person or mailed
to the last address of the Participant (or, in the case of the death of the
Participant, to that of his or her surviving spouse or, if there is no surviving
spouse, to the address of his or her estate). Each Participant shall be
responsible for furnishing Integra with his or her current address and the
address of his or her spouse, if any.
5.5    No Entitlement to Bonuses. Nothing contained in the Plan shall confer
upon any person any claim or right to a Bonus with respect to any year or
Performance Period, and whether the Company pays a Participant a Bonus and the
amount of any such Bonus shall be determined by the Company in its sole and
absolute discretion, subject to the terms and conditions of the Plan.


Article VI
Plan Administration


6.1    Committee. Authority to administer the Plan shall be vested in a
committee (the “Committee”) designated by the Board, consisting of at least two
members, all of whom are Outside Directors; provided, that any action taken by
the Committee shall be valid and effective, whether or not members of the
Committee at the time of such action are later determined not to have satisfied
the requirements for membership set forth in this Section 6.1 or otherwise
provided in any charter of the Committee. As of the Effective Date, the
Compensation Committee of the Board shall serve as the Committee.
6.2    Administrative Powers. The Committee shall have all powers necessary to
administer the Plan. In addition to any powers and authority conferred on the
Committee elsewhere in the Plan or by law, the Committee shall have the
following powers and discretionary authority:
(a)    To designate agents to carry out responsibilities relating to the Plan;
(b)    To administer, interpret, and answer all questions which may arise under
this Plan;
(c)    To establish rules and procedures for the conduct of its business and for
the administration of the Plan;
(d)    To select and engage consultants, accountants, attorneys or other
professionals or experts to render service or advice with regard to any
responsibility the Committee has under the Plan, and (with Integra, its Board
and its officers) to rely upon the advice or opinions of any such persons, to
the extent permitted by law, being fully protected in acting and relying thereon
in good faith; and
(e)    To perform or cause to be performed such further acts as it may deem
necessary or appropriate in the administration of the Plan.
All determinations and actions by the Committee relating to the Plan will be
binding upon all parties, to the maximum extent permitted by law.

7
 

--------------------------------------------------------------------------------

 

6.3    Delegation of Authority. To the extent permitted by applicable law, the
Board or the Committee may from time to time delegate to a committee of one or
more members of the Board or one or more officers of Integra the authority to
grant or amend Bonuses or Bonus Opportunities, or to take other administrative
actions pursuant to this Article 6; provided, however, that in no event shall an
officer of Integra be delegated the authority to grant Bonuses to, or amend
Bonus Opportunities held by, the following individuals: (a) individuals who are
subject to Section 16 of the Exchange Act, (b) Covered Employees with respect to
Bonuses intended to constitute QPBC, or (c) officers of Integra to whom
authority has been delegated hereunder; provided further, that any delegation of
administrative authority shall only be permitted to the extent it is permissible
under Code Section 162(m) and other applicable law. Any delegation hereunder
shall be subject to the restrictions and limits that the Board or Committee
specifies at the time of such delegation, and the Board may at any time rescind
the authority so delegated or appoint a new delegatee. At all times, the
delegatee appointed under this Section 6.3 shall serve in such capacity at the
pleasure of the Board and the Committee.
6.4    Indemnification.
(a)    To the maximum extent permitted by law, Integra shall indemnify each
member of the Committee and of the Board against expenses (including any amount
paid in settlement) reasonably incurred by him or her in connection with any
claims against him or her by reason of the performance of his or her duties
under the Plan. This indemnity shall not apply if the individual:
(i)    Acted fraudulently or in bad faith in the performance of his or her
duties; or
(ii)    Fails to assist Integra in defending against the claim.
(b)    Integra shall have the right to select counsel and to control the
prosecution or defense of the suit.
(c)    Integra shall not be required to indemnify any person for any amount
incurred through settlement of any action unless Integra consents in writing to
the settlement.


Article VII
Miscellaneous Matters


7.1    Amendment and Termination. Integra reserves the right to amend, modify,
or terminate the Plan at any time by action of the Board or the Committee.
Notwithstanding the foregoing, no amendment of the Plan or with respect to a
Bonus Opportunity may be made that would constitute a modification of the
material terms of a “performance goal” (as described in Treasury Regulation
section 1.162-27(e)(2) or any successor thereto).
7.2    Clawback. Notwithstanding anything contained in the Plan to the contrary,
to the extent allowed under applicable law or regulatory filings or unless
otherwise determined by the Committee, all Bonuses granted under the Plan, and
any related payments made under the Plan, shall be subject to the provisions of
any clawback, repayment or recapture policy implemented by Integra, including
any such policy adopted to comply with applicable law (including without
limitation the Dodd-Frank Wall Street Reform and Consumer Protection Act) or
securities exchange listing standards and any rules or regulations promulgated
thereunder, to the extent set forth in such policy and/or in any notice or
agreement relating to a Bonus or payment under the Plan.

8
 

--------------------------------------------------------------------------------

 

7.3    Benefits Not Alienable. Benefits under the Plan may not be assigned or
alienated, whether voluntarily or involuntarily.
7.4    No Enlargement of Employee Rights. Nothing contained in the Plan shall be
deemed to give a participant the right to be retained in the employ of the
Company or to interfere with the right of the Company to discharge any
Participant at any time.
7.5    Governing Law. The Plan shall be governed by, and construed in accordance
with, the laws of the State of Delaware.
7.6    Code Section 409A. Integra intends that the Bonuses under the Plan shall
be exempt from Code Section 409A as short-term deferrals and shall not
constitute “deferred compensation” within the meaning of Code Section 409A. The
Plan shall be interpreted, construed and administered in accordance with the
foregoing intent, so as to avoid the imposition of taxes and penalties on
Participants pursuant to Code Section 409A. Integra shall have no liability to
any Participant, any Participant’s spouse or otherwise if the Plan or any
amounts paid or payable hereunder are subject to the additional tax and
penalties under Code Section 409A.
* * * * * * * * * * *





9
 